  Case 19-01013         Doc 42     Filed 10/18/19 Entered 10/18/19 12:36:46          Desc Main
                                     Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS


 In re:

 IDL DEVELOPMENT, INC.,                                    Chapter 11
                                                           Case No. 18-14808 (CJP)
                         Debtor.


 CONTINUUM ENERGY TECHNOLOGIES,
 LLC,

 ELECTROMAGNETICS CORPORATION,                             Adv. Proc. No. 19-01013 (CJP)

                         Plaintiffs,
 v.

 IDL DEVELOPMENT, INC.,

                         Defendant.

                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE

          The parties to the above-captioned adversary proceeding, by and through their undersigned

counsel, hereby stipulate and agree, pursuant to Federal Rule of Civil Procedure 41, made

applicable to this adversary proceeding by Federal Rule of Bankruptcy Procedure 7041, that the

above-referenced adversary proceeding is hereby dismissed without prejudice and without costs

to either party.




                            [Remainder of page intentionally left blank]
 Case 19-01013      Doc 42   Filed 10/18/19 Entered 10/18/19 12:36:46          Desc Main
                               Document     Page 2 of 3



Dated: October 18, 2019

                                 CONTINUUM ENERGY TECHNOLOGIES, LLC

                                 By their attorneys,

                                 /s/ Kellie W. Fisher
                                 Jeremy R. Fischer, BBO# 569358
                                 Adrianne E. Fouts, admitted pro hac vice
                                 Jeffrey T. Piampiano, admitted pro hac vice
                                 Kellie W. Fisher, BBO# 693590
                                 DRUMMOND WOODSUM
                                 84 Marginal Way, Suite 600
                                 Portland, ME 04101-2480
                                 Telephone: (207) 772-1941
                                 E-mail: jfischer@dwmlaw.com
                                          afouts@dwmlaw.com
                                          jpiampiano@dwmlaw.com
                                          kfisher@dwmlaw.com


                                 IDL DEVELOPMENT, INC.

                                 By their attorneys,


                                 /s/_Christopher M. Condon__________
                                 Charles R. Bennett, Jr. (BBO #037380)
                                 Christopher M. Condon (BBO #652430)
                                 Murphy & King, Professional Corporation
                                 One Beacon Street
                                 Boston, MA 02108
                                 Telephone: (617) 423-0400
                                 Email: cbennett@murphyking.com
                                        ccondon@murphyking.com
 Case 19-01013        Doc 42     Filed 10/18/19 Entered 10/18/19 12:36:46             Desc Main
                                   Document     Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Kellie W. Fisher, hereby certify that on this date, I served copies of this Stipulation via

this Court’s CM/ECF system on all parties requesting CM/ECF notice in the above-captioned

adversary proceeding.


Dated: October 18, 2019                       /s/ Kellie W. Fisher
                                              Kellie W. Fisher, BBO# 693590
